Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 7 is objected to because of the following informalities:  In claim 7, the phrase “wherein the color indicator is applied to as a pattern onto a surface of the first layer of thermoplastic material” should be changed to -- wherein the color indicator is applied as a pattern onto a surface of the first layer of thermoplastic material—so as to make proper sense.  Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (US 2006/0291756).
Thomas et al teach of a web material for use in forming packages or bags. In one embodiment, the web material comprises a thermoplastic bag having a first sidewall, a second sidewall opposite the first sidewall and joined with the first sidewall along a first side edge, an opposite second side edge, and a bottom edge (claims 1 and 12, see Figure 2 and paragraph 0095 in Thomas et al). The thermoplastic bag is comprised of a film having a first thermoplastic layer (claim 1, paragraph 0109 in Thomas et al). The first thermoplastic layer has one or more active materials applied thereto, such as antimicrobial agents, odor control or odor management agents, spoilage indicators, color indicators and combinations thereof.  Thomas et al teach that the color indicators are configured to change a color appearance in response to a color change trigger (claims 1, 12 and 18). The color change trigger can be one of contamination, temperature, moisture, a modified atmosphere, a presence of a gas or compound in the atmosphere in contact with the color indicator, or malodor particles (claims 4 and 13). In one embodiment, the color change indicator is odor-sensitive and changes color in response to a chemical structure of malodor compounds present in garbage placed into the thermoplastic bag, such as mercaptans, amines, ammonia, sulfur, sulfides and certain acids (claims 4-5, 13-14). Thomas et al teach that the color indicator can be applied to the thermoplastic film in combination with another active agent such as an odor control or odor management agent (claims 6 and 15). The color indicator and other active agents such as the odor control agent can be applied to the thermoplastic film as a coating covering a surface of the first layer of the film, as a pattern on the first layer of the film, or co-extruded with the thermoplastic material used to form the film so as to become embedded or impregnated within the film (claims 7-8, 11, 16, see paragraph 0092 in Thomas et al). Thomas et al teach that the color indicator can gradually change color over time as the other active agent on the film, such as the odor control agent, is released into the package or bag, and the amount of residual active agent in the film is reduced, thus providing a “matched release” corresponding to the release of the active agent. Therefore, the color indicator can indicate the extent or amount of the residual active agent remaining on or in the film by gradually changing color or fading in the tone or shade of color over time based on a concentration of the active component (i.e. odor control agent) remaining in the film (claims 6 and 15, see paragraphs 0079-0081 in Thomas et al).  The color indicator can either change from a first color to a second color (i.e. from yellow to green, see paragraph 0085 in Thomas et al, claim 2), or from a first color to a clear, colorless state (i.e. from yellow to colorless, see paragraph 0081 in Thomas et al, claim 3). Thomas et al teach that the film can also comprise a second layer of thermoplastic material adjacent to the first layer of thermoplastic material, wherein the active agents including the color indicator can be disposed on the first layer and in between the first and second layers in an intermediate layer (claims 10 and 17, see claims 1, 11, 14 and 18-19 in Thomas et al). Thomas et al also teach of a method for manufacturing the thermoplastic bag comprising the steps of providing a thermoplastic film, applying a color indicator to the film by embedding the color indicator as an additive into the film during an extrusion process, wherein the color indicator is configured to change a color appearance in response to a color change trigger, and forming the thermoplastic film into a bag (claims 18-20, see paragraphs 0013, 0019, 0058, 0092 and 0095 in Thomas et al). See Figure 2, paragraphs 0008-0019, 0057-0058, 0071, 0079-0081, 0083, 0085-0086, 0090-0092, 0095, 0103, 0109, 0136, 0141, 0167-0168 and 0176, and the claims in Thomas et al.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2006/0291756). For a teaching of Thomas et al, see previous paragraphs in this Office action.
Thomas et al teach that a first layer of thermoplastic material having a color indicator applied thereto is formed into a thermoplastic bag, but fail to teach that the color indicator is applied within a hem of the thermoplastic bag. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the color indicator taught by Thomas et al to a hem of the thermoplastic bag since a hem of a thermoplastic bag, especially a garbage bag where malodor particles are produced, is easily seen by a user when installed in a container such as a trash can, and would allow the user to view any color change of the indicator without having to remove the thermoplastic trash bag out of the trash can. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Shelley et al (US 2009/0067760) who teach of a thermoplastic bag having an odor management agent and a color indicator applied thereto; Jean-Mary et al (US 2017/0008261 and US 10,549,888) who teach of thermoplastic bags with enhanced odor control; MacDonald et al who teach of an odor controlling article including a visual indicating agent for monitoring odor absorption; Stiglic et al who teach of a trash bag with malodor control; Borchardt et al who teach of a multi-layer thermoplastic film and bag configured to provide a color change upon being subjected to a strain; and Wilcoxen et al who teach of a multi-layered bag having a first thermoplastic film layer which is transparent and a second thermoplastic film layer which contains a pigment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 5, 2022